Citation Nr: 1748379	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability manifested by heat intolerance (claimed as residuals of heat stroke).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2017, the Board remanded this matter for further development.

During the course of the appeal, in a June 2017 rating decision, the Veteran's claim for service connection for back disability was granted.  As this constitutes a full grant of the benefit sought, the matter is no longer on appeal.


FINDING OF FACT

The Veteran's heat intolerance had an onset in service and has continued to the present day.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a disability manifested by heat intolerance are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for heat stroke residuals, asserting that such condition started in service and has continued to the present.  He reports an episode of heat exhaustion during service, while stationed in the jungle of Vietnam, and reports that he has continued to experience problems with heat sensitivity since that time.  

The Veteran underwent VA examination in April 2017 relating to his claim.  During the VA examination, the Veteran reported an episode of heat stroke while serving in Vietnam.  He reported that he was overheated and experienced sweating/chills, headache, nausea and vomiting, that he was given salt tablets, increased fluid, and a day off of physical exertion.  The VA examiner noted that the Veteran's service treatment records (STRs) show treatment in May 1969 for a temperature of 102 degrees and a headache, with a treatment record the following day mentioning possible sodium depletion and noting a temperature of 99.4 degrees.  The second treatment record provided treatment of water and sodium.  The VA examiner noted that the STRs correlated well with the Veteran's recollection.

During the VA examination, the Veteran also reported that he has continued to experience problems with temperature regulation since that time, in that he is more sensitive to heat.  He reported, with his wife corroborating, that over a dozen times over the years, he has had episodes with overheating doing routine work outside.  He reported that he sweats profusely and becomes weak in the knees, nauseous, and hot, with such symptoms not matching the weather.  He reported that the reaction does not require very high amounts of heat and that he takes over 24 hours to recover.  He reported that he addresses the situation by moving himself to air conditioning, has cool drinks, and showers.
The VA examiner opined that the Veteran's condition would best be described as heat intolerance.  The VA examiner explained that, according to the Veteran's reports, the condition has existed unchanged since service.  While the VA examiner stated that he could not opine as to etiology without resorting to mere speculation, and explained that the Veteran's condition was not due to a hormonal change, medication side effect, or syndrome of concern, the VA examiner stated that the Veteran's heat intolerance condition appeared unchanged since service.  The VA examiner also noted that the Veteran's reports matched the medical notations in the Veteran's STRs and that the Veteran and his wife's reports were made in an easy and detailed manner, with no reason to believe the reports were false.  

The Board finds the Veteran's reports that his heat intolerance symptoms started in service and have continued to the present are credible.  His reports that his condition began in service have been consistent.  See, e.g., December 2009 Claim.  His reports are also supported by the evidence as a whole, including his wife's reports, STRs, and the VA examiner's findings.

Here, in light of the evidence as a whole, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's heat intolerance condition was incurred in service.  Accordingly, the criteria for service connection for heat intolerance are met.  38 U.S.C.A. § 1110.


ORDER

Service connection for a disability manifested by heat intolerance (claimed as residuals of heat stroke) is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


